  Case 2:21-cv-01964-BMC Document 8 Filed 06/14/21 Page 1 of 7 PageID #: 36




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 CARIDAD MEDINA, Individually and as Parent and
 Natural Guardian of Infant and A.S., BRIANA                FIRST AMENDED COMPLAINT
 SPENCER, and DOUGLASS SMALLS,

                                 Plaintiffs,                Index: 21-CV-1964
                          -against-

 SUFFOLK COUNTY DETECTIVE BRIAN
 STEVENS, and JOHN DOE SUFFOLK COUNTY
 POLICE OFFICERS,

                                 Defendants.

       Plaintiffs, Caridad Medina, individually and on behalf of her minor child A.S., as well as

Briana Spencer and Douglass Smalls, by their attorneys at Barket Epstein Kearon Aldea &

LoTurco, LLP, brings this action complaining of Suffolk County Detective Brian Stevens and

John Doe Suffolk County Police Officers who at 6 o’clock in the morning on October 23, 2019,

executed a no-knock search warrant at the wrong address:

                                         INTRODUCTION

       1.      Caridad Medina lives in a family home in Suffolk County with her three children.

One of her kids is a minor, another was a minor at the time of the incident, and one, an adult,

suffers from epilepsy, schizophrenia, and paranoid delusions that the government is conspiring

against him. On a quiet morning on October 23, 2019, Caridad and her family were asleep in their

beds. But before the dawn, a team of heavily armed government agents burst down their front

door, screaming and pointing guns at the family. Caridad’s seventeen-year-old daughter was in

her underwear, and her eldest son, suffering from schizophrenia, was handcuffed for half an hour

as he sat defenseless watching a team of what appeared to be soldiers ransack his home—his worst

delusions turning real.



                                                1
  Case 2:21-cv-01964-BMC Document 8 Filed 06/14/21 Page 2 of 7 PageID #: 37




        2.      After leaving a trail of physical destruction in the family home and psychological

destruction in their minds, the Suffolk County officers executing this no-knock warrant explained

that they had raided the wrong dwelling. Their target lived in a completely separate dwelling a

floor down—a man who was then subject to a subsequent search and arrest.

        3.      Caridad and her family bring the present action seeking redress for the damages

inflicted by the officers’ violation of their rights under the Fourth Amendment.

                                              PARTIES

        4.      Caridad Medina is a resident of the State of New York, County of Suffolk, and is

the parent of A.S., Briana Spencer, and Douglass Smalls, who are all residents of the State of New

York. County of Suffolk.

        5.      Defendant Brian Stevens was at all relevant times a Detective in the Suffolk County

Police Department, acting under the color of law, within the scope of his employment for Suffolk

County, with its assent, for its benefit, and under its control.

        6.      The John Doe Suffolk County Police Officers were at all relevant times agents and

officers of the County of Suffolk, a municipality in the State of New York, acting under color of

law.    Their true identities will be added to the caption in this matter upon the Plaintiffs’

identification of the additional officers who raided their home—the wrong home—on October 23,

2019.

                                   FACTUAL BACKGROUND

        7.      Caridad Medina lives at 38 Clifford Court in Huntington Station, a residence that

is located in Suffolk County, New York (the “Home”).

        8.      Caridad Medina lives in the Home with her three children.




                                                   2
  Case 2:21-cv-01964-BMC Document 8 Filed 06/14/21 Page 3 of 7 PageID #: 38




          9.    On or before October 23, 2019, Defendant Stevens helped obtain a warrant to

search a residence different from Caridad Medina’s.

          10.   On October 23, 2019, two of Ms. Medina’s kids were minors, and one, an adult,

suffered from epilepsy, schizophrenia, and paranoid delusions that the government is conspiring

against him.

          11.   Before 6:00am on October 23, 2019, Ms. Medina and her children were asleep in

their beds.

          12.   At approximately 6:00am on October 23, 2019, several agents of the Suffolk

County Police Department (the “Defendants”), included Defendant Stevens, executed a warrant at

the Home.

          13.   In executing the warrant at the Home, one or more of the Defendants knocked down

the front door of the Home.

          14.   In executing the warrant at the Home, the Defendants did not knock before going

through the front door.

          15.   After entering the Home, the Defendants pointed guns at Caridad and her children.

          16.   After entering the Home, the Defendants yelled at Caridad and her children.

          17.   After entering the Home, one or more of the Defendants handcuffed Douglass

Smalls.

          18.   When the Defendants entered the Home, Ms. Medina’s then seventeen-year-old

daughter, Plaintiff Spencer, was in her underwear.

          19.   In executing the warrant at the Home, the Defendants ransacked the Plaintiffs’

dwelling.

          20.   The Defendants executed the warrant at the wrong dwelling.




                                                3
  Case 2:21-cv-01964-BMC Document 8 Filed 06/14/21 Page 4 of 7 PageID #: 39




        21.    There was no warrant authorizing the Defendants to search the Home.

        22.    The Defendants acted objectively unreasonably in executing the warrant at the

Home.

        23.    Before executing the warrant, the Defendants knew or should have known that the

Home was not the dwelling that formed the target of any search warrant.

        24.    After entering the Home, the Defendants knew or should have known that the Home

was not the dwelling that formed the target of any search warrant.

        25.    The Defendants had no probable cause to enter the Home.

        26.    The Defendants remained in the Home even after they knew or should have known

that they were in the wrong residence.

                                 JURISDICTION AND VENUE

        27.    The Court has jurisdiction over this matter under 28 U.S.C. §1331 because it

presents federal questions arising under 42 U.S.C. §1983.

        28.    Venue in this District is proper under 28 U.S.C. §1391, as the causes of action arose

in Suffolk County, New York, a county sitting within the Eastern District of New York.

                                         JURY DEMAND

        29.    Pursuant to the Seventh Amendment of the United States Constitution, Plaintiffs

request a jury trial on all issues and claims set forth in the Complaint.

                                      CAUSES OF ACTION

        FIRST: UNREASONABLE SEARCH IN VIOLATION OF 42 U.S.C. §1983

        30.    Plaintiffs repeat the allegations above as though set forth again herein.

        31.    The Defendants executed a search of the Plaintiffs’ residence.

        32.    The Defendants did not have a warrant to search the Plaintiffs’ residence.




                                                  4
  Case 2:21-cv-01964-BMC Document 8 Filed 06/14/21 Page 5 of 7 PageID #: 40




        33.     The Defendants’ search of the Plaintiffs’ residence was unreasonable.

        34.     The Defendants lacked probable cause to justify a search of the Plaintiffs’

residence.

        35.     There was no applicable exception to the warrant requirement to search the

Plaintiffs’ residence.

        36.     The Defendants knew or should have known that they lacked a warrant to search

the Plaintiffs’ residence.

        37.     Defendant Stevens had special knowledge of the correct premises to be searched,

as he had participated in applying for the warrant to search the (different) address.

        38.     Defendant Stevens had special knowledge of who resided in the correct premises

to be searched, as he had participated in applying for the warrant to search that address.

        39.     Knowing the correct address, Defendant Stevens nevertheless personally

participated in the execution of the warrant at the wrong address, the Plaintiffs’ residence.

        40.     Upon executing the warrant, Defendant Stevens observed who was living in the

residence, including Plaintiffs, none of whom were the targets of the search warrant, but he

nevertheless allowed the warrant execution to continue.

        41.     The Plaintiffs were harmed as a consequence of the Defendants’ warrantless and

illegal search of their residence.

        42.     The Plaintiffs are entitled to compensatory damages commensurate with the

damages caused by the Defendants’ unlawful and unreasonable no-knock search of the Home.

        43.     The Plaintiffs are entitled to punitive damages in light of the reprehensible nature

of the Defendants’ conduct.

        44.     Plaintiffs are entitled to attorneys fees arising under 42 U.S.C. §1988(b).




                                                  5
  Case 2:21-cv-01964-BMC Document 8 Filed 06/14/21 Page 6 of 7 PageID #: 41




              SECOND: FALSE ARREST IN VIOLATION OF 42 U.S.C. §1983

        45.     Plaintiffs repeat the allegations above as though set forth again herein.

        46.     Plaintiff Smalls was illegally seized.

        47.     The Defendants intended to confine Plaintiff Smalls.

        48.     The Defendants handcuffed Plaintiff Smalls.

        49.     Plaintiff Smalls was conscious of his confinement.

        50.     Plaintiff Smalls did not consent to the confinement.

        51.     While he was in handcuffs, Plaintiff Smalls was not free to leave.

        52.     There was no probable cause to arrest Plaintiff Smalls.

        53.     There was no reasonable suspicion to stop Plaintiff Smalls.

        54.     Because of the false arrest, Plaintiff Smalls suffered physical and emotional harm,

including but not limited to exacerbating Plaintiff Smalls’ predisposition toward psychological

illness and distress.

        55.     The Plaintiffs are entitled to compensatory damages commensurate with the

damages caused by the Defendants’ unlawful and unreasonable no-knock search of the Home.

        56.     The Plaintiffs are entitled to punitive damages in light of the reprehensible nature

of the Defendants’ conduct.

        57.     Plaintiffs are entitled to attorneys fees arising under 42 U.S.C. §1988(b).

        WHEREFORE, Plaintiffs pray as follows:

                A.      That the Court award compensatory damages to Plaintiffs and against the
                        defendants jointly and severally, in an amount to be determined at trial;

                B.      That the Court award punitive damages to Plaintiffs and against all
                        defendants in an amount to be determined at trial at a sum that will deter
                        such conduct by defendants in the future;

                C.      That the Court award attorney’s fees, costs and disbursements;


                                                  6
  Case 2:21-cv-01964-BMC Document 8 Filed 06/14/21 Page 7 of 7 PageID #: 42




             D.    For a trial by jury;

             E.    For a pre-judgment and post-judgment interest and recovery of costs; and

             F.     For any and all other relief to which they may be entitled.


Dated: Garden City, New York
       June 11, 2021
                                           BARKET EPSTEIN KEARON ALDEA
                                           & LOTURCO, LLP


                                                  /s/ Alexander Klein
                                           Alexander Klein, Esq.
                                           666 Old Country Road, Suite 700
                                           Garden City, New York 11530
                                           (516) 745-1500




                                              7
